Citation Nr: 0718973	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-16 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis, to include as secondary to service connected 
arthralgias and myalgias. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel

REMAND

The veteran served on active duty from June 1963 until June 
1969.  In October 2006, the undersigned Veterans Law Judge 
conducted a hearing regarding the issue on appeal.

In January 2007, the Board remanded the case for a VA 
examination, VCAA compliance, and to obtain VA clinic 
records.  The later two were completed by the RO.  However, 
from a review of the claim's file, it does not appear that 
the veteran was scheduled for a VA examination.  A March 29, 
2007 request for scheduling the VA examination is of record.  
However, there is no evidence in the file that the 
examination was scheduled or, if it was scheduled that, the 
veteran failed to appear.  The RO also failed to issue a 
Supplemental Statement of the Case (SSOC).  During the 
pendency of this appeal, the veteran submitted additional 
evidence and a waiver of RO consideration.  However, the 
veteran did not waive consideration of the evidence obtained 
per the Board remand.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and therefore, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions: 

1.  The veteran should be scheduled for an 
examination in order to ascertain the nature of his 
bilateral plantar fasciitis.  The claim's folder 
and a copy of this remand should be made available 
to the examiner for review, following which the 
examiner should render an opinion with respect to 
the following question: 

Determine whether it is at least as 
likely as not (50 percent probability or 
more) that bilateral plantar fasciitis 
was first manifested in service, causally 
related to event(s) in service, or, 
alternatively, is caused by or aggravated 
by the service connected arthralgias and 
myalgias.

All findings and conclusions should be 
affirmatively stated and explained, and a complete 
rationale for any opinion expressed should be 
included in the examination report.  

2.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided an SSOC and allowed an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




